DETAILED ACTION
Abstract
The abstract of the disclosure is objected to because of 1 editorial error.  Going forwards with examination, the abstract is interpreted to be (Note that in applicant’s response, where a change is requested in the abstract, a separate page of the abstract containing the change will be needed):
--A fluid pipe 1 is monitored using a distributed acoustic sensing (DAS) fibre 10 provided within pipe 1. The DAS fibre 10 is coupled at one end to a light emitter 101 and a light detector 102. The light emitter 101 emits light pulses into the DAS fibre. The light detector 102 detects backscattered light so as to provide an indication of the vibration experienced by each section of the DAS fibre 10 and thus of vibration characteristic of particular pipe events including leaks of the pipe 1. The DAS fibre in a pipe 1 can also be used to locate the route of a buried pipe | by successively tamping 10 the ground surface at a number of locations A-E in the vicinity of the suspected route of the pipe 1 and comparing the tamping vibrations detected from each location A-E.--
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of 1 clerical error in the first paragraph on page 19.  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--In the example of figure [[3]] 6, the pipe liner 8 is orientated such that the integral microduct 12 is provided at the base of the pipe 1. Nevertheless, the skilled man will appreciate that alternative orientations of pipe liner 8 are possible.--
Appropriate correction is required.


Claim Objections
Claims 1, 6, 11-12, 14, 16-17, 20-21 and 25 are objected to because of numerous antecedent errors.  Going forwards with examination, the claims are interpreted to be:
--1.	A method of monitoring a fluid pipe, the method comprising the steps of: providing a distributed acoustic sensing (DAS) fibre within the pipe; introducing coherent light pulses into the DAS fibre; detecting backscattered light from the DAS fibre; and processing the backscattered light so as to obtain information about [[the]] condition of the pipe; wherein a barrier is provided between the DAS fibre and [[the]] fluid in the pipe, and wherein the barrier is in contact with the fluid 

--6. 	A method as claimed in  claim 1 including the additional steps of installing a pipe liner incorporating a barrier in the form of an integral microduct in the pipe and blowing the DAS fibre along the [[integrated]] integral microduct.--

--11.	A method as claimed in claim 1 wherein the introduced light [[emission]] is controlled in order to vary any one or more of: pulse frequency, pulse length and pulse intensity of the [[emitted]] introduced light.--

--12. 	A method as claimed in claim 1 wherein detected backscattered light is processed to determine vibration amplitudes and frequencies experienced by particular scattering points on the DAS fibre and hence particular locations along the pipe; optionally wherein processing includes filtering [[the]] received vibration signals in respect of time of receipt or in respect of vibration frequency, vibration amplitude, or a combination thereof.--

--14.	A method as claimed in claim 1 including the additional step of transmitting data along the DAS fibre[[s]], by applying vibrations to the pipe with a use of a vibrator unit, the fluid or to the DAS fibre.--
a route of an underground pipe by: successively tamping [[the]] a ground surface at a number of locations in [[the]] vicinity of [[the]] a suspect route of the pipe; processing the backscattered light so as to determine variations in [[the]] magnitude of vibrations due to the tamping at each location and thereby determining the route of the pipe.--

--17. 	An apparatus for monitoring a pipe, the apparatus comprising: a distributed acoustic sensing (DAS) fibre provided within the pipe; a barrier provided between the DAS fibre and [[the]] fluid in the pipe, the barrier being in contact with the fluid DAS fibre; and a light detector for detecting backscattering of the said light pulses.--

--20. 	An apparatus as claimed in claim 17 wherein the barrier comprises a microduct within which the DAS fibre is provided.--

--21. 	An apparatus as claimed in claim 17 wherein [[the]] a gap between the DAS fibre and the barrier is filled with gel, wherein the gel comprises an acoustic gel for improving acoustic coupling between the DAS fibre and the barrier.--

--25.	An apparatus as claimed in claim 17 wherein a vibrator unit is provided operable to transmit data along the DAS fibre[[s]], by applying vibrations to the pipe, to the fluid or to the DAS fibre, optionally wherein the vibrator unit is connected to a processing device or to a sensor operable to sense [[the]] condition of the pipe, [[the]] condition of the pipe machinery, or [[the]] presence of personnel.--

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over McNab et al. (US 9,939,341 B2) in view of Huffman (US 2011/0007996 A1).
1.	McNab teaches a method of monitoring a fluid pipe (302), the method comprising the steps of (See figs. 3, 5, reproduced and annotated below):
providing a distributed sensing fibre (306) within the pipe 302 (the sensing fiber 306 can be used, for instance, as stress/strain gauges and temperature gauges for measuring strain and temperature within the pipe 302; Col. 6, lines 39-45); 
introducing coherent light pulses into the fibre 306 (by using a laser 316 of an optical sensor 304; Abstract; Col. 9, line 8-29); 
detecting backscattered light from the fibre 306 (by using an analyzer 322 of the optical sensor 304; Abstract; Col. 9, line 8-29); and 
processing the backscattered light so as to obtain information about condition of the pipe 302 (Abstract; Col. 9, line 8-29); 
wherein a barrier (= metal tube 308) is provided between the fibre (306) and fluid in the pipe (302), and wherein the barrier (308) is in contact with the fluid (See Note below).

Note:  McNab discloses a pipeline apparatus capable of detecting and locating a defect/breach/leak in a hollow flexible fluid pipe 302 deployed to transport oil/gas from a subsea location 201 to a floating facility 202 for example (See McNab fig. 2).


    PNG
    media_image1.png
    582
    651
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    320
    483
    media_image2.png
    Greyscale


The electrical sensor 314 is coupled to a first end of the metal tube 308, via an end fitting 312 which is electrically coupled to the surrounding metallic structural components.  When a leak occurs, seawater for example enters the annulus of the fluid pipe 302.  The seawater creates a short circuit between the metal tube 308 and the surrounding metallic structural components.  The electrical sensor 314 detects variation of in electrical impedance between the metal tube 308 and a separate terminal (which may be the end fitting 312 being grounded to the seawater when the leak occurs), thereby detecting the leak.  The electrical sensor 314 alone, however, might not be able to locate the leak.
Therefore, after the electrical sensor 314 has detected the leak, the optical sensor 304 coupled to the optical fiber 306 injects optical/light pulses into the optical fiber 306 and detects scattered or reflected light.  
A sheath apparatus 500 (Fig. 5 above) may be used to electrically isolate the metal tube 308 from the surrounding metallic structural components (e.g., radial and/or helical wires) of the fluid pipe 302.  The sheath apparatus 500 together with the metal tube 308 and the optical fiber 306 may be placed by replacing one of helical wires making up the fluid pipe 302.  The sheath apparatus 500 may include a channel 508 in which the optical fiber 306 lays and an opening 512 in which a fluid may flow.  The sheath apparatus 500 thus electrically isolates the metal tube 308 from the surrounding metallic structural components but allows leaking fluid to flow and contact the metal tube 308, thereby creating a short circuit between the metal tube 308 and the surrounding metallic structural components (as described above).

McNab is silent about:  the distributing sensing fibre (306) is a distributing acoustic sensing (DAS) fibre.
 
Huffman teaches a method of monitoring a fluid pipe, the method comprising essentially all the steps recited in claim 1, and wherein a distributing sensing fibre is a distributing acoustic sensing (DAS) fibre (101).  The DAS fibre (101) acoustically coupled to a pipeline to measure stresses and strains experienced by the fluid pipe.  A source of optical energy (103) injects optical energy into the optical fibre (101).  An optical detector (105) detects a return signal on the optical fiber (101).  The return signal has certain characteristics that result from various vibrations (due to a leakage, anomaly, system operation, etc.) impinging on the optical fiber (101).  An analyzer determines the pipeline operating 

    PNG
    media_image3.png
    635
    935
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Huffman teaching to McNab method by having the distributing sensing fibre (306) be a distributing acoustic/stress/strain sensing (DAS) fibre.  Clearly, said fiber would function both as a distributing temperature/stress/strain sensing fiber (taught at least by McNab) and as a distributing acoustic/stress/strain sensing fiber (taught at least by Huffman), in order to determine the fluid pipe (302) operating information and integrity/leakage.

2. 	McNab as modified teaches a method as claimed in claim 1 wherein the DAS fibre is a single fibre or a dedicated fibre within a bundle of fibres (McNab Col. 8, lines 1-4).



5.	McNab as modified teaches a method as claimed in claim 4 wherein the method includes the step of introducing the microduct (308) to the pipe (302) and subsequently blowing the DAS fibre along the microduct (McNab Col. 8, lines 4-6; Huffman Pars. 0012, 0038).

6. 	McNab as modified teaches a method as claimed in claim 1 including the additional steps of installing a pipe liner (having a sheath apparatus 500 for example; See discussion above in claim 1) incorporating a barrier (308) in the form of an integral microduct (308) in the pipe and blowing the DAS fibre along the integral microduct 308 (See discussions above in claims 1 and 5).

7. 	McNab as modified teaches a method as claimed in claim 4 including the step of introducing a gel between the DAS fibre and the barrier (McNab Col. 8, lines 6-11: “The space within the metal tube 308 surrounding the fiber 306 may be filled with a protective material, for instance a gel…”).

8. 	McNab as modified teaches a method as claimed in claim 7, wherein the gel comprises an acoustic gel for improving acoustic coupling between the DAS fibre and the barrier (McNab Col. 8, lines 6-11.  Note that the recited “acoustic gel” lacks specification, thus appears to be either equal to the gel taught by McNab or just an unpatentable abstract idea/wishful thinking.  Furthermore, it appears that any gel would improve said acoustic coupling since a gel normally has higher density than air for example).

11.	McNab as modified teaches a method as claimed in claim 1 wherein the introduced light is controlled in order to vary any one or more of: pulse frequency, pulse length and pulse intensity of the introduced light (as the method would be capable of.  See Huffman Par. 0059 for example).



17 (having essentially equivalent subject matters of claim 1).
McNab as modified teaches an apparatus for monitoring a pipe (302), the apparatus comprising: 
a distributed acoustic sensing (DAS) fibre (306 as modified) provided within the pipe (302); 
a barrier (308) provided between the DAS fibre (306) and fluid in the pipe (302), the barrier (308) being in contact with the fluid; 
a light emitter (316) for introducing light pulses into the DAS fibre; and 
a light detector (322) for detecting backscattering of the said light pulses.

18, 20-22 ((having essentially equivalent subject matters of claims 1, 2, 4 and 6-8).
McNab as modified teaches all the recited features (See discussions above in claims 1, 2, 4 and 6-8).

Allowable Subject Matter
Claims 9, 14-16, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter: 
With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the DAS fibre includes lengths within the pipe and lengths outside the pipe and optionally wherein the lengths of fibre outside the pipe are utilised for monitoring activity outside the pipe.”
“…transmitting data along the DAS fibre, by applying vibrations to the pipe with a use of a vibrator unit, the fluid or to the DAS fibre.”
(Claim 15 is dependent on claim 14.) 

With respect to claim 16, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…locating a route of an underground pipe by: successively tamping a ground surface at a number of locations in vicinity of a suspect route of the pipe; processing the backscattered light so as to determine variations in magnitude of vibrations due to the tamping at each location and thereby determining the route of the pipe.”

With respect to claim 23, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 9):  “…wherein the DAS fibre includes lengths within the pipe and lengths outside the pipe, and optionally wherein the lengths of the fibre outside the pipe are utilised for monitoring activity outside the pipe.”

With respect to claim 25, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein a vibrator unit is provided operable to transmit data along the DAS fibre, by applying vibrations to the pipe, to the fluid or to the DAS fibre, optionally wherein the vibrator unit is connected to a processing device or to a sensor operable to sense condition of the pipe, condition of the pipe machinery, or presence of personnel.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           February 22, 2022